EXHIBIT 10.2



FOURTH AMENDMENT TO
VENTURE FINANCIAL GROUP
EMPLOYMENT AGREEMENT
Ken F. Parsons, Sr.



        This FOURTH AMENDMENT dated effective December 19, 2007 amends the
Employment Agreement by and among Venture Financial Group, Inc., Venture Bank,
and Ken F. Parsons, Sr. dated as of January 1, 2004, as previously amended (the
“Employment Agreement”).

1.            Section 9.B(ii) of the Employment Agreement is amended to read:  
  “(ii) by Parsons for ‘good reason’ (as defined in paragraph 9.C below) within
one year of the existence of the condition giving rise to ‘good reason.’”   2. 
    Section 9.C of the Employment Agreement is amended to read:     “Parsons has
‘good reason’ to terminate this Agreement, if action taken by the Company’s
Board of Directors effectively withdraws from Parsons the authority and
responsibility customarily associated with the position of Chief Executive
Officer and such withdrawal is a material diminution in Parsons authority,
duties or responsibilities.”   3.      Section 9.E of the Employment Agreement
is amended to read:     “All severance compensation paid to Parsons shall be
paid on normal payroll cycles.”   4.      Section 9.G is added to the Employment
Agreement as follows:     “G. (i) Notwithstanding any other provision of this
Agreement, it is intended that any payment or benefit which is provided pursuant
to or in connection with this Agreement shall be provided and paid in a manner,
and at such time and in such form, as complies with the applicable requirements
of Section 409A of the Code to avoid the unfavorable tax consequences provided
therein for non-compliance. Any provision in this Agreement that is determined
to violate the requirements of Section 409A shall be void and without effect. To
the extent permitted under Section 409A, the parties shall reform the provision,
provided such reformation shall not subject Parsons to additional tax or
interest and the Company shall not be required to incur any additional
compensation as a result of the reformation. In addition, any provision that is
required to appear in this Agreement that is not expressly set forth shall be
deemed to be set forth herein, and this Agreement shall be administered in all
respects as if such provision were expressly set forth. References in this
Agreement to Section 409A of the Code include rules, regulations, and guidance
of general application issued by the Department of the Treasury under Internal
Revenue Code Section 409A.

(ii) To the extent the any payment or benefit under this Agreement is subject to
Section 409A of the Code and Parsons is deemed to be a “specified employee”
within the meaning of Section 409A of the Code, commencement of payment of such
benefit shall be delayed for six (6) months following Parsons’ termination of
employment.”

   

- 1 -

 

--------------------------------------------------------------------------------

5.            Notwithstanding the foregoing, these amendments shall apply only
to amounts that would not otherwise be payable in 2007 and may not cause an
amount to be paid in 2007 that would not otherwise be payable in 2007.     6.
 Except as specifically set forth herein, the Employment Agreement as previously
executed shall continue in full force and effect as written.

        IN WITNESS WHEREOF, the parties have executed this Fourth Amendment as
of the date first written above.

VENTURE FINANCIAL GROUP, INC. EXECUTIVE     By: /s/ Larry Schorno /s/ Ken
Parsons   Larry Schorno Ken F. Parsons, Sr.   Chairman of the Compensation
Committee     VENTURE BANK       By: /s/ Larry Schorno     Larry Schorno    
Chairman of the Compensation Committee  


- 2 -

--------------------------------------------------------------------------------